DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 12/01/2021 is being entered. The objection to claim 18 is overcome. Claims 1-27 are pending. Claims 1, 4-5, and 12-19 are currently amended. Claim 27 is new. The amendment to claims 1 and 19 overcomes the rejection under 35 U.S.C. 103. However, responsive to the amendment an updated search has provided a new reference teaching the newly amended limitation. Responsive to this amendment, this action has been made final.

Claim Objections
Claim 1, 19, and 27 are objected to because of the following informalities:  in the last line of each of the claims (“detected in the one or images”) the word more is missing. Appropriate correction is required. Examiner suggests amending the claim as such: “detected in the one or more images”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 15, 17-19, 24, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (U.S. Publication No. 2016/0207534 A1) hereinafter Nishimura further in view of Kuffner et al. (U.S. Publication No. 2019/011917 A1) hereinafter Kuffner.

Regarding claim 1, Nishimura discloses a navigation system for a host vehicle, the navigation system comprising: at least one processor comprising circuitry and a memory, wherein the memory includes instructions that when executed by the circuitry cause the at least one processing device to [see Paragraph 0057 – discusses that an electronic control unit having a memory and a processing unit to execute programs]: receive,
receive one or more images captured by a camera, the one or more images being representative of an environment of the host vehicle [see Paragraphs 0030-0031 - discusses a camera detects another (oncoming) vehicle, and whether the own vehicle is travelling on a curve]; 
identify, based on analysis of the one or more images, an oncoming target vehicle in the environment of the host vehicle, wherein the oncoming target vehicle is associated with a projected trajectory of the oncoming target vehicle [see Paragraphs 0030-0031 - discusses a camera detects another (oncoming) vehicle, and see Paragraph 0097 - discusses that a course of the oncoming vehicle is calculated]; 
determine that a planned trajectory for the host vehicle crosses the projected trajectory of the oncoming target vehicle and is indicative of a potential turn-across-path event [see Paragraph 0099 - discusses determining whether the course of the own vehicle and oncoming vehicle overlaps, there can be an overlap that may indicate a collision]; 
determine a remedial action for the host vehicle in response to the oncoming target vehicle and the potential turn-across-path event [see Paragraph 0100 - discusses that avoidance control is performed based on whether courses overlap at a point in time]; 
implement the remedial action if the oncoming target vehicle is determined to be not approaching a road feature that negates the potential turn-across-path event [[see Figures 7A-7B below - if the oncoming vehicle or own vehicle is not travelling on a curve (S103:NO), then the own vehicle course and oncoming vehicle course are calculated (S106), then an intersection at a point in time is determined for the courses of the vehicles (S107:YES), and finally avoidance control of is performed (S108)]; and

    PNG
    media_image1.png
    598
    463
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    501
    459
    media_image2.png
    Greyscale

 Nishimura 		Figure 7B of Nishimura

forego the remedial action for the host vehicle in response to the oncoming target vehicle and the potential turn-across-path event if the oncoming target vehicle is determined to be approaching a road feature that negates the potential turn-across-path event, the road feature that negates the potential turn-across-path event including a curvature of a road detected in the one or images [see Figures 7A-7B above - if the own vehicle is determined to be travelling on a curve (see Figure 6B below - depicts oncoming vehicle approaching a curve, own vehicle determines oncoming vehicle is approaching a curve while own vehicle is determined to be on the curve)  (S103:YES), then own vehicle course and oncoming vehicle course are calculated (S106), then it is determined whether the courses intersect at a point in time, courses cross but there is no intersect at a point in time (not a collision) (S107:NO), then avoidance control is not performed].

    PNG
    media_image3.png
    335
    357
    media_image3.png
    Greyscale

Figure 6B of Nishimura

Nishimura fails to disclose that the projected trajectory is being indicated by at least one aspect of a representation of the oncoming target vehicle in the one or more images.

	Kuffner discloses a projected trajectory being indicated by at least one aspect of a representation of an oncoming target vehicle in one or more images [see Paragraph 0042 - discusses using cameras to detect objects and transform them into visual signals, and see Paragraph 0034 - discusses that the visual signals are displayed, see Figure 5 below - depicts an oncoming vehicle 512 in an environment with the host vehicle 10, and the oncoming vehicle projected trajectory, see Paragraph 0154 - discusses that this information is displayed].

    PNG
    media_image4.png
    461
    658
    media_image4.png
    Greyscale

Figure 5 of Kuffner

Kuffner suggests that by generating driving plans for maneuvering a vehicle using detected information (being displayed) based on the autonomous operation system, that the autonomous operation system provides user assistance [see Paragraphs 0002-0003].

 Nishimura to be indicated by at least one aspect of a representation of the oncoming target vehicle as taught by Kuffner in order to provide user assistance in autonomous vehicles [Kuffner, see Paragraphs 0002-0003].
	
Regarding claim 2, Nishimura and Kuffner disclose the invention with respect to claim 1. 
Nishimura further discloses wherein the remedial action includes braking of the host vehicle [see Paragraph 0086 - discusses avoidance control includes controlling a brake actuator].

Regarding claim 3, Nishimura and Kuffner disclose the invention with respect to claim 1. 
Nishimura further discloses wherein the remedial action includes changing a heading direction of the host vehicle [see Paragraph 0086 - discusses avoidance control includes controlling a steering actuator].

Regarding claim 15, Nishimura and Kuffner disclose the invention with respect to claim 1. Nishimura further discloses wherein execution of the instructions included in the memory further cause the at least one processor to determine the planned trajectory of the host vehicle based on a heading direction of the host vehicle for a predetermined distance ahead of the host vehicle [see Paragraph 0039 and see Figure 6B below – depicts calculating the vehicle M course based on the direction the vehicle M is travelling].

    PNG
    media_image3.png
    335
    357
    media_image3.png
    Greyscale

Figure 6B of Nishimura

Regarding claim 17, Nishimura and Kuffner disclose the invention with respect to claim 1. Nishimura further discloses wherein execution of the instructions included in the memory further cause the at least one processor to determine a heading direction of the oncoming target vehicle based on analysis of the one or more images [see Paragraph 0041 and see Figure 6B below – depicts calculating the vehicle N course based on the direction the vehicle N is travelling].

    PNG
    media_image3.png
    335
    357
    media_image3.png
    Greyscale

Figure 6B of Nishimura

Regarding claim 18, Nishimura and Kuffner disclose the invention with respect to claim 1. Nishimura further discloses wherein foregoing the remedial action for the host vehicle includes forgoing application of brakes of the host vehicle [see Paragraph 0086 - discusses avoidance control includes controlling a brake actuator].

Regarding claim 19, Nishimura discloses a method for navigating a host vehicle, the method comprising:
receiving one or more images captured by a camera, the one or more images being representative of an environment of the host vehicle [see Paragraphs 0030-0031 - discusses a camera detects another (oncoming) vehicle, and whether the own vehicle is travelling on a curve]; 
identifying, based on analysis of the one or more images, an oncoming target vehicle in the environment of the host vehicle, wherein the oncoming target vehicle is associated with a see Paragraph 0097 - discusses that a course of the oncoming vehicle is calculated]; 
determining that a planned trajectory for the host vehicle crosses the projected trajectory of the oncoming target vehicle and is indicative of a potential turn-across-path event [see Paragraph 0099 - discusses determining whether the course of the own vehicle and oncoming vehicle overlaps, there can be an overlap that may indicate a collision]; 
determining a remedial action for the host vehicle in response to the oncoming target vehicle and the potential turn-across-path event [see Paragraph 0100 - discusses that avoidance control is performed based on whether courses overlap at a point in time]; 
implementing the remedial action if the oncoming target vehicle is determined to be not approaching a road feature that negates the potential turn-across-path event [see Figures 7A-7B below - if the oncoming vehicle or own vehicle is not travelling on a curve (S103:NO), then the own vehicle course and oncoming vehicle course are calculated (S106), then an intersection at a point in time is determined for the courses of the vehicles (S107:YES), and finally avoidance control of is performed (S108)]; and 

    PNG
    media_image1.png
    598
    463
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    501
    459
    media_image2.png
    Greyscale

 Nishimura 		Figure 7B of Nishimura


foregoing the remedial action for the host vehicle in response to the oncoming target vehicle and the potential turn-across-path event if the oncoming target vehicle is determined to be approaching a road feature that negates the potential turn-across-path event [see Figures 7A-7B above - if the own vehicle is determined to be travelling on a curve (see Figure 6B below - depicts oncoming vehicle approaching a curve, own vehicle determines oncoming vehicle is approaching a curve while own vehicle is determined to be on the curve)  (S103:YES), then own vehicle course and oncoming vehicle course are calculated (S106), then it is determined whether the courses intersect at a point in time, courses cross but there is no intersect at a point in time (not a collision) (S107:NO), then avoidance control is not performed].

    PNG
    media_image3.png
    335
    357
    media_image3.png
    Greyscale

Figure 6B of Nishimura

Nishimura fails to disclose that the projected trajectory is being indicated by at least one aspect of a representation of the oncoming target vehicle in the one or more images.

	Kuffner discloses a projected trajectory being indicated by at least one aspect of a representation of an oncoming target vehicle in one or more images [see Paragraph 0042 - discusses using cameras to detect objects and transform them into visual signals, and see Paragraph 0034 - discusses that the visual signals are displayed, see Figure 5 below - depicts an oncoming vehicle 512 in an environment with the host vehicle 10, and the oncoming vehicle projected trajectory, see Paragraph 0154 - discusses that this information is displayed].

    PNG
    media_image4.png
    461
    658
    media_image4.png
    Greyscale

Figure 5 of Kuffner

Kuffner suggests that by generating driving plans for maneuvering a vehicle using detected information (being displayed) based on the autonomous operation system, that the autonomous operation system provides user assistance [see Paragraphs 0002-0003].
 Nishimura to be indicated by at least one aspect of a representation of the oncoming target vehicle as taught by Kuffner in order to provide user assistance in autonomous vehicles [Kuffner, see Paragraphs 0002-0003].

Regarding claim 24, Nishimura and Kuffner disclose the invention with respect to claim 19. Nishimura further discloses wherein the planned trajectory of the host vehicle is determined based on a heading direction of the host vehicle for a predetermined distance ahead of the host vehicle [see Paragraph 0039 and see Figure 6B below – depicts calculating the vehicle M course based on the direction the vehicle M is travelling].

    PNG
    media_image3.png
    335
    357
    media_image3.png
    Greyscale

Figure 6B of Nishimura

Regarding claim 26, Nishimura and Kuffner disclose the invention with respect to claim 19. Nishimura further discloses wherein the heading direction of the oncoming target vehicle is see Paragraph 0041 and see Figure 6B below – depicts calculating the vehicle N course based on the direction the vehicle N is travelling].

    PNG
    media_image3.png
    335
    357
    media_image3.png
    Greyscale

Figure 6B of Nishimura

Regarding claim 27, Nishimura discloses a non-transitory computer-readable medium storing instructions for performing a method for navigating a host vehicle [see Paragraph 0057 – discusses an electronic control unit that has programs stored and causes a processing unit to execute the programs], the method comprising: 
receiving one or more images captured by a camera, the one or more images being representative of an environment of the host vehicle [see Paragraphs 0030-0031 - discusses a camera detects another (oncoming) vehicle, and whether the own vehicle is travelling on a curve]; 
identifying, based on analysis of the one or more images, an oncoming target vehicle in the environment of the host vehicle, wherein the oncoming target vehicle is associated with a projected trajectory of the oncoming target vehicle [see Paragraph 0097 - discusses that a course of the oncoming vehicle is calculated]; 
see Paragraph 0099 - discusses determining whether the course of the own vehicle and oncoming vehicle overlaps, there can be an overlap that may indicate a collision]; 
determining a remedial action for the host vehicle in response to the oncoming target vehicle and the potential turn-across-path event [see Paragraph 0100 - discusses that avoidance control is performed based on whether courses overlap at a point in time]; 
implementing the remedial action if the oncoming target vehicle is determined to be not approaching a road feature that negates the potential turn-across-path event [see Figures 7A-7B below - if the oncoming vehicle or own vehicle is not travelling on a curve (S103:NO), then the own vehicle course and oncoming vehicle course are calculated (S106), then an intersection at a point in time is determined for the courses of the vehicles (S107:YES), and finally avoidance control of is performed (S108)]; and 

    PNG
    media_image1.png
    598
    463
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    501
    459
    media_image2.png
    Greyscale

Figure 7A of Nishimura 		Figure 7B of Nishimura

see Figures 7A-7B above - if the own vehicle is determined to be travelling on a curve (see Figure 6B below - depicts oncoming vehicle approaching a curve, own vehicle determines oncoming vehicle is approaching a curve while own vehicle is determined to be on the curve)  (S103:YES), then own vehicle course and oncoming vehicle course are calculated (S106), then it is determined whether the courses intersect at a point in time, courses cross but there is no intersect at a point in time (not a collision) (S107:NO), then avoidance control is not performed].

    PNG
    media_image3.png
    335
    357
    media_image3.png
    Greyscale

Figure 6B of Nishimura

However, Nishimura fails to disclose that the projected trajectory is being indicated by at least one aspect of a representation of the oncoming target vehicle in the one or more images.

Kuffner discloses a projected trajectory being indicated by at least one aspect of a representation of an oncoming target vehicle in one or more images [see Paragraph 0042 - discusses using cameras to detect objects and transform them into visual signals, and see Paragraph 0034 - discusses that the visual signals are displayed, see Figure 5 below - depicts an oncoming vehicle 512 in an environment with the host vehicle 10, and the oncoming vehicle projected trajectory, see Paragraph 0154 - discusses that this information is displayed].

    PNG
    media_image4.png
    461
    658
    media_image4.png
    Greyscale

Figure 5 of Kuffner

Kuffner suggests that by generating driving plans for maneuvering a vehicle using detected information (being displayed) based on the autonomous operation system, that the autonomous operation system provides user assistance [see Paragraphs 0002-0003].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the projected trajectory as taught by Nishimura to be indicated by at least one aspect of a representation of the oncoming target Kuffner in order to provide user assistance in autonomous vehicles [Kuffner, see Paragraphs 0002-0003].

Claims 5, 7-8, 10-12, 14, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura in view of Kuffner further in view of Rittger et al. (U.S. Publication No. 2018/0370528 A1) hereinafter Rittger.

Regarding claim 5, Nishimura and Kuffner disclose the invention with respect to claim 1.
However, the combination of Nishimura and Kuffner fails to disclose wherein execution of the instructions included in the memory further cause the at least one processor to: analyze the one or more images to determine a presence of the road feature that will cause a path of the oncoming vehicle to not overlap with a planned trajectory of the host vehicle.

Rittger discloses wherein execution of the instructions included in the memory further cause the at least one processor to: analyze the one or more images to determine a presence of the road feature that will cause a path of the oncoming vehicle to not overlap with a planned trajectory of the host vehicle [see Paragraph 0029 - discusses that the environment sensor (camera) detects markers, see Paragraph 0033 - discusses identifying lane markers 17 that correspond to the second vehicles (oncoming) path, and see Paragraph 0035 - discusses the boundary markers 18 correspond to the vehicles path, see Paragraph 0038 - discusses that the first vehicle allows the first vehicle to travel along a trajectory without obstructing the path of the second vehicle, and see Paragraph 0038 – discusses not obstructing the second vehicles path].
Rittger suggests that detecting roadway boundaries (road features) assists in reducing risk when executing maneuvers when there is a second (oncoming) vehicle [see Paragraph 0014] and that searching for roadway markings help precisely estimate a vehicles path [see Paragraph 0029].

	Regarding claim 7, Nishimura, Kuffner, and Rittger disclose the invention with respect to claim 5. Rittger further discloses wherein the road feature includes a lane marking [see Paragraph 0070 - discusses that the environment sensor (camera) detects markers for lanes to determine a trajectory for the vehicle].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor as taught by Nishimura to determine a presence of the road feature (lane marking) that will cause a path of the oncoming vehicle to not overlap with a planned trajectory of the host vehicle as taught by Rittger in order to reduce risk when executing maneuvers and precisely estimate vehicle paths [Rittger, see Paragraphs 0014 and 0029].

Regarding claim 8, Nishimura, Kuffner, and Rittger disclose the invention with respect to claim 5. Rittger further discloses wherein the road feature includes a structure of a road detected in the one or images [see Paragraph 0024 - discusses detecting a road structure (island) using the environment sensor (camera) in the road to determine a trajectory for the vehicle].
Rittger suggests that detecting structures along paths reduces endangerment to vehicles [see Paragraph 0031].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor as taught by Nishimura to include a detection of a road feature such as a structure as taught by Rittger in order to reduce endangerment to vehicles [Rittger, see Paragraph 0031].

Regarding claim 10, Nishimura and Kuffner disclose the invention with respect to claim 1.
However, the combination of Nishimura and Kuffner fails to disclose wherein the turn-across-path event is associated with a right turn of the host vehicle across the projected trajectory of the oncoming target vehicle, the oncoming target vehicle and the host vehicle are located in a right lane driving jurisdiction, and the road feature is a right hand bend or turn in the road
Rittger discloses wherein the turn-across-path event is associated with a right turn of the host vehicle across the projected trajectory of the oncoming target vehicle, the oncoming target vehicle and the host vehicle are located in a right lane driving jurisdiction, and the road feature is a right hand bend or turn in the road [see Paragraph 0006 - discusses that the collision between vehicles is based on the future motions of the vehicles, see Figure 3 below - depicts the vehicle 1 taking a left turn, however the vehicle 1 can take a right turn instead and the second vehicle 2 can take a left turn (both from the right lane driving jurisdictions) and both trajectories would still intersect, see Paragraph 0038 - discusses calculating the trajectory of vehicles using the boundaries (lane markings for the vehicles), see Paragraphs 0027-0028 - discusses that the vehicle 1 determines future paths and intersections based on the camera data (images)].

    PNG
    media_image5.png
    371
    334
    media_image5.png
    Greyscale

Figure 3 of Rittger
Rittger suggests that by determining path intersects (for two vehicles) at a traffic intersection helps reduce risk of collision [see Paragraph 0002].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the turn-across-path event as taught by Nishimura to include a turn-across-path event that is associated with a right turn of the host vehicle across the projected trajectory of the oncoming target vehicle, the oncoming target vehicle and the host vehicle are located in a right lane driving jurisdiction, and the road feature is a right hand bend or turn in the road as taught by Rittger in order to reduce risk of collision at traffic intersections [Rittger, see Paragraph 0002].

Regarding claim 11, Nishimura and Kuffner disclose the invention with respect to claim 1.
Nishimura and Kuffner fails to disclose wherein the turn-across-path event is associated with a left turn of the host vehicle across the projected trajectory of the oncoming target vehicle, the oncoming target vehicle and the host vehicle are located in a left lane driving jurisdiction, and the road feature is a left hand bend or turn in the road.
Rittger discloses wherein the turn-across-path event is associated with a left turn of the host vehicle across the projected trajectory of the oncoming target vehicle, the oncoming target vehicle and the host vehicle are located in a left lane driving jurisdiction, and the road feature is a left hand bend or turn in the road [see Paragraph 0006 - discusses that the collision between vehicles is based on the future motions of the vehicles, see Figure 3 below - depicts the vehicle 10 taking a left turn, however the vehicle 1 can take a left turn instead and the second vehicle 2 can take a right turn (both from the left lane driving jurisdictions) and both trajectories would still intersect, see Paragraph 0038 - discusses calculating the trajectory of vehicles using the boundaries (lane markings for the vehicles), see Paragraphs 0027-0028 - discusses that the vehicle 1 determines future paths and intersections based on the camera data (images)].

    PNG
    media_image5.png
    371
    334
    media_image5.png
    Greyscale

Figure 3 of Rittger
Rittger suggests that by determining path intersects (for two vehicles) at a traffic intersection helps reduce risk of collision [see Paragraph 0002].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the turn-across-path event as taught by Nishimura to include a turn-across-path event that is associated with a left turn of the host vehicle across the projected trajectory of the oncoming target vehicle, the oncoming target vehicle and the host vehicle are located in a left lane driving jurisdiction, and the road feature is a left hand bend or turn in the road as taught by Rittger in order to reduce risk of collision at traffic intersections [Rittger, see Paragraph 0002].

Regarding claim 12, Nishimura and Kuffner disclose the invention with respect to claim 1. 
However, the combination of Nishimura and Kuffner fails to disclose wherein execution of the instructions included in the memory further cause the at least one processor to: determine a location of the host vehicle; determine whether the location of the host vehicle is a left lane or a right lane driving jurisdiction; and determine that the oncoming target vehicle is approaching the road feature that negates the potential turn-across-path event based on the determination that the location of the host vehicle is a left lane or a right lane driving jurisdiction.
Rittger discloses wherein execution of the instructions included in the memory further cause the at least one processor to: 
determine a location of the host vehicle [see Paragraph 0026 - discusses using the camera, the vehicle 1 determines its position relative to the roadway]; 
determine whether the location of the host vehicle is a left lane or a right lane driving jurisdiction [see Paragraph 0026 - discusses using the camera, the vehicle 1 determines its position relative to the roadway (right hand jurisdiction)]; and 
see Paragraphs 0037-0038 - discusses that when boundaries are determined (detected by a camera), then trajectories based off the boundaries are determined, if the second vehicle follows the lane marking (maintains safety distance) then the vehicle proceeds and no emergency action (warning output) is initiated].
Rittger suggests that detecting roadway boundaries (road features) assists in reducing risk when executing maneuvers when there is a second (oncoming) vehicle [see Paragraph 0014] and that searching for roadway markings help precisely estimate a vehicles path [see Paragraph 0029].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor as taught by Nishimura to determine a location of the host vehicle; determine whether the location of the host vehicle is a left lane or a right lane driving jurisdiction; and determine that the oncoming target vehicle is approaching the road feature that negates the potential turn-across-path event based on the determination that the location of the host vehicle is a left lane or a right lane driving jurisdiction as taught by Rittger in order to reduce risk when executing maneuvers and precisely estimate vehicle paths [Rittger, see Paragraphs 0014 and 0029].

Regarding claim 14, Nishimura and Kuffner disclose the invention with respect to claim 1. 
However, the combination of Nishimura and Kuffner fails to disclose wherein execution of the instructions included in the memory further cause the at least one processor to determine the planned trajectory of the host vehicle based on analysis of the one or more images to determine free space associated with a road.
Rittger discloses wherein execution of the instructions included in the memory further cause the at least one processor to determine the planned trajectory of the host vehicle based on analysis of the one or more images to determine free space associated with a road [see Paragraph 0030 - discusses determining a safety clearance for the vehicle 1 and second vehicle 2, the safety clearance is a distance the vehicles maintain in order to avoid collision (the part of the road vehicle 1 is allowed to drive with respect to vehicle 2 trajectory)].
Rittger suggests that the safety distance is used to avoid collisions between vehicles [see Paragraph 0030].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor as taught by Nishimura to determine the planned trajectory of the host vehicle based on analysis of the one or more images to determine free space associated with a road as taught by Rittger in order to avoid collisions [Rittger, see Paragraph 0030].

Regarding claim 21 Nishimura and Kuffner disclose the invention with respect to claim 19. 
However, the combination of Nishimura and Kuffner fails to disclose the method further comprises: analyzing the one or more images to determine a presence of the road feature that will cause a path of the oncoming vehicle to not overlap with a planned trajectory of the host vehicle.
Rittger discloses analyzing the one or more images to determine a presence of the road feature that will cause a path of the oncoming vehicle to not overlap with a planned trajectory of the host vehicle [see Paragraph 0029 - discusses that the environment sensor (camera) detects markers, see Paragraph 0033 - discusses identifying lane markers 17 that correspond to the second vehicles (oncoming) path, and see Paragraph 0035 - discusses the boundary markers 18 correspond to the vehicles path, see Paragraph 0038 - discusses that the first vehicle allows the first vehicle to travel along a trajectory without obstructing the path of the second vehicle, and see Paragraph 0038 – discusses not obstructing the second vehicles path].
Rittger suggests that detecting roadway boundaries (road features) assists in reducing risk when executing maneuvers when there is a second (oncoming) vehicle [see Paragraph 0014] and that searching for roadway markings help precisely estimate a vehicles path [see Paragraph 0029].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Nishimura to determine a presence of the road feature (lane marking) that will cause a path of the oncoming vehicle to not overlap with a planned trajectory of the host vehicle as taught by Rittger in order to reduce risk when executing maneuvers and precisely estimate vehicle paths [Rittger, see Paragraphs 0014 and 0029].

Regarding claim 23, Nishimura and Kuffner disclose the invention with respect to claim 19. 
However, the combination of Nishimura and Kuffner fails to disclose wherein the planned trajectory of the host vehicle is determined based on analysis of the one or more images to determine free space associated with a road.
Rittger discloses wherein the planned trajectory of the host vehicle is determined based on analysis of the one or more images to determine free space associated with a road [see Paragraph 0030 - discusses determining a safety clearance for the vehicle 1 and second vehicle 2, the safety clearance is a distance the vehicles maintain in order to avoid collision (the part of the road vehicle 1 is allowed to drive with respect to vehicle 2 trajectory)].
Rittger suggests that the safety distance is used to avoid collisions between vehicles [see Paragraph 0030].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Nishimura to determine the planned trajectory of the host vehicle based on analysis of the one or more images to determine free space associated with a road as taught by Rittger in order to avoid collisions [Rittger, see Paragraph 0030].

Claims 4, 6, 13, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura in view of Kuffner further in view of Buerkle et al. (U.S. Publication No. 2015/0224988 A1) hereinafter Buerkle.

Regarding claim 4, Nishimura and Kuffner disclose the invention with respect to claim 1. 
Kuffner further discloses wherein execution of the instructions included in the memory further cause the at least one processor to: 
determine, from a stored map, a lane of travel of the oncoming target vehicle [see Paragraph 0060 - discusses that the other vehicles (obstacles) and their lane position are determined from maps, and see Paragraph 0031 - discusses that the vehicle stores digital maps]; and 
determine, from the stored map, a target trajectory associated with the lane of travel of the oncoming target vehicle [see Paragraph 0121 - discusses that the other vehicles maneuvers are determined from a digital map, and see Paragraph 0031 - discusses that the vehicle stores the digital maps].
Kuffner suggests that using digital maps helps identify the environment surround the vehicle and the location of the vehicle on roadways [see Paragraph 0057].
 Nishimura to use stored maps to determine a lane of travel of the oncoming target vehicle and a target trajectory associated with the lane of travel of the oncoming target vehicle as taught by Kuffner in order to help identify the environment surround the vehicle and the location of the vehicle on roadways [Kuffner, see Paragraph 0057].
However, the combination of Nishimura and Kuffner fails to disclose wherein the target trajectory includes a bend associated with a road such that the target trajectory of the oncoming target vehicle's lane of travel does not overlap with the planned trajectory of the host vehicle.

Buerkle discloses wherein a target trajectory includes a bend associated with a road such that the target trajectory of the oncoming target vehicle's lane of travel does not overlap with the planned trajectory of the host vehicle [see Paragraph 0047 and see Figure 7 below - depicts a bend in a road, and where a target trajectory 410 of an oncoming vehicle does not overlap the planned trajectory 310 of a vehicle].

    PNG
    media_image6.png
    639
    388
    media_image6.png
    Greyscale

Figure 7 of Buerkle

Buerkle suggests that by predicting vehicle movement along circular paths (bends), unnecessary interventions of vehicle handling by driver assistance systems is reduced [see Paragraph 0031].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the navigation system as taught by Nishimura to use stored maps to determine a lane of travel of the oncoming target vehicle and a target trajectory associated with the lane of travel of the oncoming target vehicle as taught by Kuffner to include a prediction of trajectories for oncoming vehicles travelling on bends that do not overlap with the planned trajectory of the host vehicle as taught by Buerkle in order to reduce unnecessary interventions of vehicle handling by the driver assistance system along circular roads [Buerkle, see Paragraph 0031].

Regarding claim 6, Nishimura and Kuffner disclose the invention with respect to claim 2. 
However, the combination of Nishimura and Kuffner fails to disclose wherein the road feature includes a road edge.
Buerkle discloses wherein the road feature includes a road edge [see Paragraphs 0028-0029 - discusses detecting (using camera of vehicle) road edges, and see Figure 7 below - depicts where the trajectories (based on road edge data) do not overlap].

    PNG
    media_image6.png
    639
    388
    media_image6.png
    Greyscale

Figure 7 of Buerkle

Buerkle suggests that by using road edges the vehicle forecasts trajectories of oncoming vehicles and the host vehicle [see Paragraphs 0028-0029].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the detection system as taught by Nishimura to detect road edges as taught by Buerkle in order to forecasts trajectories of oncoming vehicles and the host vehicle [Buerkle, see Paragraphs 0028-0029].


Regarding claim 13, Nishimura and Kuffner disclose the invention with respect to claim 1. 
Nishimura further discloses wherein execution of the instructions included in the memory further cause the at least one processor to: determine, based on analysis of at least two of the see Paragraph 0070 - discusses detecting, using a camera, the oncoming vehicle in the opposing lane as it approaches the own vehicle].
However, the combination of Nishimura and Kuffner fails to disclose wherein execution of the instructions included in the memory further cause the at least one processor to:
determine, based on the motion, a target trajectory associated with the lane of travel of the oncoming target vehicle, wherein the target trajectory includes a bend associated with a road such that the target trajectory of the oncoming target vehicle's lane of travel does not overlap with the planned trajectory of the host vehicle.

Buerkle discloses wherein execution of the instructions included in the memory further cause the at least one processor to:
determine, based on the motion, a target trajectory associated with the lane of travel of the oncoming target vehicle, wherein the target trajectory includes a bend associated with a road such that the target trajectory of the oncoming target vehicle's lane of travel does not overlap with the planned trajectory of the host vehicle [see Figure 7 below - depicts a bend in the road where the trajectory 410 of vehicle 400 is predicted, and there is no overlap in the trajectory 310 of the vehicle 300, this is predicted based on the camera data].

    PNG
    media_image6.png
    639
    388
    media_image6.png
    Greyscale

Figure 7 of Buerkle

Buerkle suggests that by predicting vehicle movement along circular paths (bends), unnecessary interventions of vehicle handling by driver assistance systems is reduced [see Paragraph 0031].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the navigation system as taught by Nishimura to include a bend associated with a road such that the target trajectory of the oncoming target vehicle's lane of travel does not overlap with the planned trajectory of the host vehicle as taught by Buerkle in order to reduce unnecessary interventions of vehicle handling by the driver assistance system along circular roads [Buerkle, see Paragraph 0031].

Nishimura and Kuffner disclose the invention with respect to claim 19. 
Kuffner further discloses: 
determining, from a stored map, a lane of travel of the oncoming target vehicle [see Paragraph 0060 - discusses that the other vehicles (obstacles) and their lane position are determined from maps, and see Paragraph 0031 - discusses that the vehicle stores digital maps]; and 
determining, from the stored map, a target trajectory associated with the lane of travel of the oncoming target vehicle [see Paragraph 0121 - discusses that the other vehicles maneuvers are determined from map, and see Paragraph 0031 - discusses that the vehicle stores digital maps].
Kuffner suggests that using digital maps helps identify the environment surround the vehicle and the location of the vehicle on roadways [see Paragraph 0057].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the navigation system as taught by Nishimura to use stored maps to determine a lane of travel of the oncoming target vehicle and a target trajectory associated with the lane of travel of the oncoming target vehicle as taught by Kuffner in order to help identify the environment surround the vehicle and the location of the vehicle on roadways [Kuffner, see Paragraph 0057].

However, the combination of Nishimura and Kuffner fails to disclose wherein the target trajectory includes a bend associated with a road such that the target trajectory of the oncoming target vehicle's lane of travel does not overlap with the planned trajectory of the host vehicle.

Buerkle discloses wherein a target trajectory includes a bend associated with a road such that the target trajectory of the oncoming target vehicle's lane of travel does not overlap see Paragraph 0047 and see Figure 7 below - depicts a bend in a road, and where a target trajectory 410 of an oncoming vehicle does not overlap the planned trajectory 310 of a vehicle].

    PNG
    media_image6.png
    639
    388
    media_image6.png
    Greyscale

Figure 7 of Buerkle

Buerkle suggests that by predicting vehicle movement along circular paths (bends), unnecessary interventions of vehicle handling by driver assistance systems is reduced [see Paragraph 0031].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the navigation system as taught by Nishimura using stored maps to determine a lane of travel of the oncoming target vehicle and a target trajectory associated with the lane of travel of the oncoming target vehicle as taught by Kuffner to include a prediction of trajectories for oncoming vehicles travelling on bends that do not overlap with the planned trajectory of the host vehicle as taught by Buerkle in order to reduce unnecessary interventions of vehicle handling by the driver assistance system along circular roads [Buerkle, see Paragraph 0031].

Regarding claim 22, Nishimura and Kuffner disclose the invention with respect to claim 19. Nishimura further discloses determining, based on analysis of at least two of the one or more images, a lane of travel of the oncoming vehicle based on a motion of the oncoming target vehicle [see Paragraph 0070 - discusses detecting, using a camera, the oncoming vehicle in the opposing lane as it approaches the own vehicle].
However, the combination of Nishimura and Kuffner fails to disclose determining, based on the motion, a target trajectory associated with the lane of travel of the oncoming target vehicle, wherein the target trajectory includes a bend associated with a road such that the target trajectory of the oncoming target vehicle's lane of travel does not overlap with the planned trajectory of the host vehicle.

Buerkle discloses determining, based on the motion, a target trajectory associated with the lane of travel of the oncoming target vehicle, wherein the target trajectory includes a bend associated with a road such that the target trajectory of the oncoming target vehicle's lane of travel does not overlap with the planned trajectory of the host vehicle [see Figure 7 below - depicts a bend in the road where the trajectory 410 of vehicle 400 is predicted, and there is no overlap in the trajectory 310 of the vehicle 300, this is predicted based on the camera data].

    PNG
    media_image6.png
    639
    388
    media_image6.png
    Greyscale

Figure 7 of Buerkle

Buerkle suggests that by predicting vehicle movement along circular paths (bends), unnecessary interventions of vehicle handling by driver assistance systems is reduced [see Paragraph 0031].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the navigation system as taught by Nishimura to include a bend associated with a road such that the target trajectory of the oncoming target vehicle's lane of travel does not overlap with the planned trajectory of the host vehicle as taught by Buerkle in order to reduce unnecessary interventions of vehicle handling by the driver assistance system along circular roads [Buerkle, see Paragraph 0031].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nishimura in view of Kuffner further in view of Matei et al. (U.S. Publication No. 2017/0101102  A1) hereinafter Matei.

Regarding claim 9, Nishimura and Kuffner disclose the invention with respect to claim 5.
However, the combination of Nishimura and Kuffner fails to disclose wherein the road feature includes a sign depicting a road curve.
Matei discloses wherein the road feature includes a sign depicting a road curve [see Paragraph 0086 - discusses detecting traffic signs (see Paragraph 0083 - discusses that overtaking on curves is dangerous due to the oncoming vehicle cannot be seen), overlaps will not take place].
Matei suggests that overtaking vehicles along curves is dangerous due to oncoming vehicles [see Paragraph 0086] and that using additional information such as road signs increases the functionality of the safety system (for autonomous vehicles)  [see Paragraph 0084].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the detection system as taught by Nishimura to detect road signs depicting curves as taught by Matei in order to increase the functionality of safety (for autonomous vehicles)  [Buerkle, see Paragraphs 0084-0086].

Claims 16 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura in view of Kuffner further in view of Fan et al. (U.S. Publication No. 2019/0086925 A1) hereinafter Fan.

Regarding claim 16, Nishimura and Kuffner disclose the invention with respect to claim 1.
Nishimura and Kuffner fails to disclose wherein execution of the instructions included in the memory further cause the at least one processor to determine the planned trajectory of the host vehicle based on a stored spline associated with a map. 
Fan discloses wherein execution of the instructions included in the memory further cause the at least one processor to determine the planned trajectory of the host vehicle based on a stored spline associated with a map [see Paragraph 0023 - discusses using maps and smoothing algorithms to generate smooth paths, see Paragraph 0084 - discusses using a path spline optimization approach to smooth a path trajectory with road constraints].
Fan suggests that a smooth reference line (trajectory) leads to more stable vehicle control [see Paragraph 0004].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the navigation system as taught by Nishimura to determine the planned trajectory of the host vehicle based on a stored spline associated with a map as taught by Fan in order to have more stable vehicle control [Fan, see Paragraph 0004].
Regarding claim 25, Nishimura and Kuffner disclose the invention with respect to claim 19.
However, the combination of Nishimura and Kuffner fails to disclose wherein the planned trajectory of the host vehicle is determined based on a stored spline associated with a map.
Fan discloses wherein the planned trajectory of the host vehicle is determined based on a stored spline associated with a map [see Paragraph 0023 - discusses using maps and smoothing algorithms to generate smooth paths, see Paragraph 0084 - discusses using a path spline optimization approach to smooth a path trajectory with road constraints].
Fan suggests that a smooth reference line (trajectory) leads to more stable vehicle control [see Paragraph 0004].
 Nishimura to determine the planned trajectory of the host vehicle based on a stored spline associated with a map as taught by Fan in order to have more stable vehicle control [Fan, see Paragraph 0004].

Response to Arguments
Applicant’s arguments appear to be directed solely to the amended subject matter, and are not persuasive, as noted supra in the rejections of that claimed subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862. The examiner can normally be reached Monday - Friday: 10:30 AM - 7:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.M.G./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665